DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract fails to include the proper language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieringer et al. (US 6161710) (hereinafter Dieringer).
Regarding Claim 1

	Dieringer teaches a baby bottle (below – Fig. 1 and 19-21) for improving feeding tolerance and reducing nipple confusion, comprising: a. a substantially cylindrical bottle (20/22) having a threaded surface (76) on an exterior of one end; b. a nipple disk (252) configured to mimic a natural breast, comprising an areola portion (258) and a nipple portion (256) with at least one opening (272); c. a valve disk (254) having a plurality of openings (only one opening shown (268), however multiple openings are possible) adjacent to an interior surface of the nipple disk; and d. a retaining ring (14) having a mating threaded surface to the threaded surface of the bottle; wherein the valve disk is operative to prevent liquid flow until the nipple is elongated to at least a predetermined length (Col. 4, Ln. 45-59; Col. 7, Ln. 6-9; and Col. 13, Ln. 39 – Col. 15, Ln. 9). (Note - While Fig. 1 shows a configuration with a nipple disk (16) and valve disk (18), the nipple disk (252) and valve disk (254) are considered interchangeable with the elements shown in Fig. 1.)

    PNG
    media_image1.png
    804
    482
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    823
    429
    media_image2.png
    Greyscale


Regarding Claim 3

	Dieringer teaches a removable cover (12), wherein said removable cover is operative to protect the nipple disk (250) from contamination.

Regarding Claim 4

	Dieringer teaches the nipple disk (252) has a shape mimicking a breast shape i.e. everted, as can be seen in the figures above.

Regarding Claim 5

	Dieringer teaches the valve disk (254) substantially conforms to the interior surface of the nipple disk (252), as can be seen in Fig. 20 above.

Claim(s) 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (US 2011/0297634).
Regarding Claim 6

	Diaz teaches a baby bottle (below – Fig. 5) for improving feeding tolerance and reducing nipple confusion, comprising: a. a substantially cylindrical bottle (201); b. a nipple disk (211) at a first end of the bottle, configured to mimic a natural breast comprising an areola portion (shown at 211) and a nipple portion (213) with at least one opening (219); and c. a piston (221) positioned within the bottle and operative to maintain vacuum within the bottle as liquid exits the nipple; wherein the piston is slidably positioned within a second end of the bottle, as can be seen in Fig. 5 below (Paragraphs [0049], [0051], and [0054]).

    PNG
    media_image3.png
    781
    543
    media_image3.png
    Greyscale


Regarding Claim 7

	Diaz teaches the piston comprises a substantially cylindrical body (221) and a piston stem (225), wherein said piston stem is capable of stopping movement of the piston when pressed perpendicular to a longitudinal axis of the bottle (Paragraphs [0051] & [0054]).

Regarding Claim 10

	Diaz teaches a removable cover, wherein the removable cover is operative to protect the nipple disk from contamination (Paragraph [0049] and [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieringer as applied to claim 1 above, and further in view of Diaz (US 2011/0297634).
Regarding Claim 2

	Dieringer teaches all the limitations of claim 1 as shown above.  Dieringer does not teach a piston comprising a piston stem, wherein said piston is operative to maintain vacuum within the bottle as liquid exits the nipple.  
	Diaz teaches a baby bottle (Fig. 5) for improving feeding tolerance and reducing nipple confusion, comprising: a. a substantially cylindrical bottle (201) having a threaded surface (231) on an exterior of one end; b. a nipple disk (211) configured to mimic a natural breast, comprising an areola portion (shown at 211) and a nipple portion (213) with at least one opening (219); d. a retaining ring (217) having a mating threaded surface to the threaded surface of the bottle; and a piston (221) comprising a piston stem (225), wherein said piston is operative to maintain vacuum within the bottle as liquid exits the nipple (Paragraphs [0049], [0051], and [0054]). 
Dieringer and Diaz are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of Dieringer with the teachings of the piston of Diaz in order to provide an airless baby bottle which prevents air indigestion in babies (Paragraph [0003]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz as applied to claim 6 above, and further in view of Dieringer et al. (US 6161710) (hereinafter Dieringer).
Regarding Claim 8

	Diaz teaches all the limitations of claim 6 as shown above.  Diaz does not teach a valve disk having a plurality of openings adjacent to an internal surface of the nipple disk, wherein said valve disk is operative to prevent liquid flow until the nipple is elongated to at least a predetermined length.  
	Dieringer teaches a baby bottle for improving feeding tolerance and reducing nipple confusion, comprising: a. a substantially cylindrical bottle (20/22); b. a nipple disk (252) at a first end of the bottle, configured to mimic a natural breast comprising an areola portion (258) and a nipple portion (256) with at least one opening (272); and a valve disk (254) having a plurality of openings  (only one opening shown (268), however multiple openings are possible) adjacent to an internal surface of the nipple disk, wherein said valve disk is operative to prevent liquid flow until the nipple is elongated to at least a predetermined length (Col. 4, Ln. 45-59; Col. 7, Ln. 6-9; and Col. 13, Ln. 39 – Col. 15, Ln. 9).  
Diaz and Dieringer are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of Diaz with the teachings of the nipple disk and valve disk combination of Dieringer in order to teach infants proper “latching-on” (Col. 14, Ln. 5-8).

Regarding Claim 9

	Diaz in view of Dieringer (hereinafter “modified Diaz”) teaches all the limitations of claim 8 as stated above. Modified Diaz further teaches a locking ring (217) removably attached to the bottle, wherein the lock ring is operative to attach the nipple disk (211) (and the valve disk – via the modification of Dieringer) to the bottle to form a leakproof seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733